Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not teach or disclose the following combination of limitations of independent claims 1, 7 and 17, as amended:
wherein at least one of the plurality of photoelectric detectors is configured to detect light rays whose wavelength ranges are outside of wavelength ranges of light rays emitted from the plurality of OLED sub-pixels adjacent to the photoelectric detector such that the at least one of the plurality of photoelectric detectors is protected from interference from the light rays emitted from the adjacent OLED sub-pixels, wherein the plurality of OLED sub-pixels comprise a G sub-pixel, a B sub-pixel and an R sub-pixel, and wherein at least one of the plurality of photoelectric detectors is between the R sub-pixel and the G sub-pixel and is adjacent to the R sub-pixel and the G sub-pixel and is configured to detect blue light, at least one of the plurality of photoelectric detectors is between the R sub-pixel and the B sub-pixel and is adjacent to the R sub-pixel and the B sub-pixel and is configured to detect green light, and, at least one of the plurality of photoelectric detectors is between the G sub-pixel and the B sub-pixel and is adjacent to the G sub-pixel and the B sub-pixel and is configured to detect red light.
By virtue of their dependency, claims 2-6, 8-16 and 18-20 are also allowed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fourre et al., US 2018/0300525 A1 describing blue light detection and placement therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623